Citation Nr: 1026855	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim seeking entitlement to service connection for diabetes 
mellitus, claimed due to herbicide exposure.

2.  Entitlement to service connection for upper extremity 
peripheral neuropathy, to include as due to herbicide exposure 
and/or secondary to diabetes mellitus.

3.  Entitlement to service connection for lower extremity 
peripheral neuropathy, to include as due to herbicide exposure 
and/or secondary to diabetes mellitus.

4.  Entitlement to service connection for visual impairment, to 
include as due to herbicide exposure and/or secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from October 1971 to 
August 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision (neuropathy and vision) of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, sent under cover letter from the RO in 
Buffalo, and from a December 2008 rating decision (diabetes 
mellitus) of the RO in Buffalo.  

The Veteran presented testimony at a Board hearing, chaired by 
the undersigned Veterans Law Judge, at the RO, in May 2010.  A 
transcript of the hearing is associated with the claims file.  
The Veteran submitted evidence at the hearing along with a waiver 
of his right to have that evidence considered by the RO, taken on 
the record.


FINDINGS OF FACT

1.  In an unappealed February 2008 rating decision, the RO denied 
an application to reopen a claim seeking service connection for 
diabetes mellitus. 

2.  The evidence associated with the claims file subsequent to 
the RO's February 2008 rating decision is cumulative.  

3.  Peripheral neuropathy of the upper extremities was not 
manifest in service or within one year of separation and the 
current disability is not related to service.

4.  Peripheral neuropathy of the upper extremities is not related 
to a service-connected disease or injury.  

5.  Peripheral neuropathy of the lower extremities was not 
manifest in service or within one year of separation and the 
current disability is not related to service.

6.  Peripheral neuropathy of the lower extremities is not related 
to a service-connected disease or injury.

7.  A vision disability was not manifest in service and the 
current disability is not related to service.

8.  A vision disability is not related to a service-connected 
disease or injury.  


CONCLUSIONS OF LAW

1.  Since the RO's February 2008 decision, new and material 
evidence has not been received.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. §§ 3.156 (2009).

2.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by service, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Peripheral neuropathy of the upper extremities is not 
proximately due to or the result of any service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002);38 C.F.R. § 3.310 
(2009).

4.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Peripheral neuropathy of the lower extremities is not 
proximately due to or the result of any service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002);38 C.F.R. § 3.310 
(2009).

6.  A vision disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002);38 C.F.R. § 3.303 
(2009).

7.  A vision disability is not proximately due to or the result 
of any service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002);38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2007 pre rating letter, the RO notified the Veteran of 
the evidence needed to substantiate his claims for service 
connection on direct and secondary bases.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Another similar letter was 
sent in August 2008 in response to a purported application to 
reopen, which was subsequently changed to a notice of 
disagreement.  

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the May 2007 letter.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that, in the context of an application to reopen, VCAA 
notice (1) must notify a claimant of the evidence and information 
that is necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  Id. at 11-12.  The Court elaborated that VA is 
required, in response to an application to reopen, to look at the 
bases for the denial in the prior decision and send a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Id.

The May 2007 letter informed the Veteran of the date and bases of 
the previous denials of his claim regarding service connection 
for diabetes mellitus.  The Veteran was also informed of the 
appropriate definitions of new and material evidence and of the 
evidence needed to substantiate the underlying claim.  Therefore, 
the May 2007 letter provided the notice required by the Kent 
decision.

During the hearing, the pertinent evidence was discussed with the 
Veteran and additional evidence was received.  Such actions 
supplement the VCAA and comply with 38 C.F.R. § 3.103 (2009).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

A claimant may submit an application or claim to reopen a 
disallowed claim, at which point the Secretary, by regulation, 
must provide some limited assistance.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 
(Fed. Cir. 2003) (VA will perform document gathering assistance 
even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) 
(2009).  

In this case, VA obtained the Veteran's service treatment 
records, service personnel records, and all of the identified 
post-service private and VA treatment records.  

The Veteran has not been provided with a VA examination as to the 
etiology of his claimed diabetes mellitus, peripheral neuropathy, 
and vision disability.  Regarding diabetes mellitus, unless the 
claim is reopened, the Secretary is not required to provide a 
medical examination or opinion.  See Paralyzed Veterans of 
America., 345 F.3d at 1342-43.

Regarding the remaining claims, under the VCAA, VA must provide 
an examination when there is competent evidence of a disability 
(or persistent or recurrent symptoms of a disability) that may be 
associated with an in-service event, injury, or disease, but 
there is insufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  The Veteran's reports of a continuity of symptomatology 
can satisfy the requirement for evidence that the claimed 
disability may be related to service, and the threshold for 
finding that the disability (or symptoms of a disability) may be 
associated with service is low.  McLendon, 20 Vet. App. at 83; 
Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, no 
examination was required because there is no injury or disease in 
service, and as diabetes mellitus is not service-connected.  

The Board acknowledges the Veteran's August 2008 request that an 
Agent Orange environmental examination be conducted in the test 
area at Fort Gordon.  Such testing is beyond the scope of VA's 
duty to assist.  

II.  Analysis

Service Connection - In General

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as diabetes mellitus or an 
organic disease of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Herbicide Exposure - In General

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), soft-tissue sarcoma 
(includes adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma 
and lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant triton tumor), glandular and 
epithelioid malignant schwannomas, malignant mesenchymoma, 
malignant granular cell tumor, alveolar soft part sarcoma, 
epithelioid sarcoma, clear cell sarcoma of tendons and 
aponeuroses, extraskeletal Ewing's sarcoma, congenital and 
infantile fibrosarcoma, malignant ganglioneuroma).  The term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  See 38 C.F.R. § 3.309(e).  

The foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 
38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide agents 
listed in § 3.309 will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in this 
section even though there is no evidence of such disease during 
the period of service, provided that such disease shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993).  As such, the Board must not only determine whether 
the Veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents that 
were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also 
determine whether his current disability is the result of active 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Application To Reopen

The Board notes initially that, although the Veteran served 
during a period of war, the evidence does not suggest, and the 
Veteran does not contend, that he engaged in combat with the 
enemy, or that any claimed disability is related to combat.  As 
such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) 
(West 2002), 38 C.F.R. § 3.304(d) (2009).

The RO initially denied a claim seeking service connection for 
diabetes mellitus in a February 2004 rating decision.  Although 
notified of the decision and his appellate rights, the Veteran 
did not appeal.  

At the time of the February 2004 decision, the evidence of record 
consisted of service treatment records, Form DD-214 and service 
personnel records, and initial post-service VA examination, dated 
in November 1973.  The DD-214 and personnel records showed no 
service in Vietnam.  The Veteran requested a waiver of his 
overweight condition for purposes of enlistment, which was 
granted in October 1971.  A November 1971 treatment note 
indicates exogenous obesity.  On a March 1972 dental 
questionnaire, the Veteran indicated that he had never had 
diabetes.  The examination for discharge in July 1973 showed no 
pertinent abnormalities.  The Veteran's endocrine system was 
found to be clinically normal.  The Veteran claimed defective 
vision in his left eye.  The Veteran submitted a signed statement 
on that form indicating that, with the exception of arthritis, he 
was in good health.  The initial post-service VA examination in 
November 1974 was pertinently normal except for exogenous 
obesity.  The evidence also included the Veteran's October 2003 
statement that he believes that he was exposed to Agent Orange 
during his time at Homestead Air Force Base in Florida.  He 
stated that he was told that Agent Orange was used to keep down 
jungle growth in the area.  

As the Veteran did not initiate an appeal of that decision (see 
38 C.F.R. § 20.200 (2009)), it is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  However, VA may 
reopen and review a claim that has been previously denied if new 
and material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran applied to reopen the previously denied claim in 
March 2007.  Regarding applications to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines new and material 
evidence as evidence not previously submitted to agency decision 
makers that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Evidence received between the initial February 2004 denial of the 
claim, and the February 2008 denial of the application to reopen 
the claim consists mainly of the Veteran's statements.  In his 
March 2007 application, the Veteran stated that he was exposed to 
Agent Orange during training at Fort Gordon, Georgia.  However, 
to the extent that the Veteran is attempting to establish that 
the Veteran was actually exposed to Agent Orange outside Vietnam, 
such statements are cumulative.  The application was denied in a 
February 2008 decision.  

In June 2008, within a year of the February 2008 denial, the 
Veteran submitted another application to reopen the claim seeking 
service connection for diabetes mellitus.  He identified VA 
treatment records from the Syracuse VA Medical Center and Rome 
Outpatient Clinic.  New and material evidence received prior to 
the expiration of the appeal period (February 2008 to February 
2009), or prior to the appellate decision if a timely appeal has 
been filed, will be considered as having been filed in connection 
with the claim which was pending at the beginning of the appeal 
period.  38 C.F.R. § 3.156 (b).  

The evidence received prior to the expiration of the appeal 
period for the February 2008 denial includes an article submitted 
by the Veteran addressing the effects of Agent Orange, its 
application in the U.S., and its persistence in the soil.  
However, this evidence is not new and material because it does 
not address whether the Veteran served in Vietnam, or was 
personally exposed to Agent Orange during service eslewhere, or 
whether diabetes mellitus became manifest within a year of 
discharge.  

The evidence received within the appeal period also includes VA 
treatment records, which reflect ongoing treatment for diabetes 
mellitus, and the Veteran's assertion to healthcare providers 
that he was exposed to agent orange.  The Veteran's statements to 
VA and to health care providers are cumulative.  The VA treatment 
records are not new and material for purposes of reopening the 
claim, as they do not address the question of whether the Veteran 
was actually exposed to Agent Orange, or that his diabetes 
mellitus became manifest within a year of discharge, or that his 
diabetes mellitus is otherwise related to an injury or disease in 
service.  

Therefore, as new and material evidence was not received within a 
year of the February 2008 decision, that decision became final in 
February 2009, despite the intervening application to reopen in 
June 2008.  That application and the subsequent December 2008 
denial are the subjects of the current appeal.  

The Board acknowledges that the Veteran initially filed a notice 
of disagreement with the February 2008 denial, which was received 
in September 2008.  However, he withdrew that appeal in writing 
in October 2008, in favor of his June 2008 application to reopen.  

Evidence received since the February 2008 decision includes in 
part, evidence previously discussed, an additional article 
received at the hearing, as well as additional VA treatment 
records, confirmation from the National Personnel Records Center 
(NPRC) that there were no records confirming herbicide exposure 
for the Veteran.  Also received were additional statements and 
testimony from the Veteran.

The VA treatment records are not pertinent to the diabetes 
mellitus claim, and do not address the questions of whether the 
Veteran served in Vietnam, or was actually exposed to Agent 
Orange elsewhere, whether his diabetes mellitus became manifest 
within a year of discharge, or whether his diabetes mellitus is 
otherwise related to an injury or disease in service.  

The article received at the hearing confirms that, from December 
1966 to October 1967, a comprehensive short-term evaluation was 
conducted by personnel from Fort Detrick's Plant Science Lab in 
coordination with contract research on formulations by chemical 
industry and field tests by the U.S. Department of Agriculture 
and the University of Hawaii.  Such testing included Agent 
Orange, and was conducted at Fort Gordon, Georgia.  However, this 
article does not confirm or even suggest that Agent Orange was 
applied outside of a controlled setting.  And, it does not 
provide any information as to the Veteran's actual exposure.  
Moreover, the dates of application clearly predate the Veteran's 
service by about four years.  While this article elaborates 
somewhat on the previous article, it does not address the basis 
for the prior denial, and it is essentially cumulative.  

Statements and testimony from the Veteran, and statements on his 
behalf from his representative are also cumulative of previous 
statements on this matter.  

Under these circumstances, the Board must conclude that new and 
material evidence to reopen claim for service connection for 
diabetes mellitus has not been received.  As such, the February 
2008 decision remains final, and the appeal must be denied.  As 
the Veteran has not fulfilled the threshold burden of submitting 
new and material evidence to reopen the finally disallowed claim, 
the benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Claims

The Board finds initially that, because service connection has 
been denied for diabetes mellitus, the claims seeking service 
connection for peripheral neuropathy and visual impairment on a 
secondary basis, lack legal merit and must fail.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Veteran's only other service-
connected disability is a scar on the back.  The evidence does 
not suggest, and the Veteran does not contend, that there is any 
relationship between the service-connected scar and these claimed 
conditions.  Pertinently, there is no opinion of record that 
purports to relate the service-connected disability to any of 
these claimed disabilities.  Accordingly, with respect to each 
claim, service-connected on a secondary basis is denied.  

Regarding the Veteran's contention that the claimed peripheral 
neuropathy and visual impairment are related to exposure to Agent 
Orange during his service, as the Veteran did not have service in 
Vietnam, the presumption of service connection for acute and 
subacute peripheral neuropathy is not applicable.  The Board also 
notes that, the term acute and subacute peripheral neuropathy is 
defined as transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  See 38 C.F.R. § 3.309(e).  
This is clearly not the case with the Veteran, as there is no 
reference to peripheral neuropathy until the current claim.  
Notably, the Veteran was afforded a VA examination in November 
1974, just over a year after discharge, in conjunction with a 
claim for service connection for hearing loss, arthritis of the 
hands, and back problems.  The Veteran did not mention peripheral 
neuropathy in his claim, and examination of his extremities was 
completely normal.  As such, the presumptive provisions regarding 
acute and subacute peripheral neuropathy do not apply.  

Turning to direct service connection, the Board notes that the 
NPRC has confirmed that there is no record of the Veteran having 
been actually exposed to Agent Orange or other herbicides during 
his service.  The service treatment and service personnel records 
do not mention or suggest such exposure.  While the Veteran has 
submitted articles addressing application of Agent Orange, they 
do not suggest that the Veteran might have been exposed, or that 
such applications were performed outside of a controlled 
environment.  Moreover, the service treatment records make no 
reference to peripheral neuropathy.  The examination at discharge 
contains normal findings for the upper and lower extremities.  
While the Veteran noted on his report of medical history at 
discharge, that he had defective vision in his left eye, the 
discharge examination conducted the same day contains normal 
clinical findings for the eyes and ophthalmoscopic examination.  

The Veteran's current claim regarding his vision is that he has 
intermittent blurred vision.  The post-service treatment records 
reflect a diagnosis of cataracts.  However, no such diagnosis 
appears for more than 30 years after service.  As noted above, 
the Veteran was afforded a VA examination in November 1974, and 
there were no complaints noted regarding the eyes.  On 
examination, the eyes were found to be normal externally, with 
regular and equal pupils, which react well.  While the Veteran is 
certainly competent to describe his perception of vision, he has 
not explained why he did not report vision problems in November 
1974, or at any time between his report of medical history at 
discharge and the current claim.  Moreover, the Veteran has not 
put forward any theory of causation for an eye disorder, other 
than Agent Orange exposure.  

While a Veteran may in some cases be competent to testify as to 
actual exposure to chemicals such as Agent Orange, here, the 
Veteran does not contend that he applied these chemicals, or that 
they were applied in his presence, or during his service, or that 
he has any special training to identify Agent Orange or residuals 
thereof.  Rather, he contends that these chemicals were applied 
years before his service, and that his exposure was from 
residuals present in the soil.  On its face, the Veteran's 
account appears essentially speculative.  In an October 2003 
letter, he stated that "[w]e were told" that Agent Orange had 
been used.  At the hearing, he testified that his instructors 
told him that there was no foliage in the areas where his 
training was conducted because it had been previously sprayed.  
This amounts to second-hand information and anecdotal accounts, 
which merely adds to the speculative nature of the Veteran's 
assertions.

In addition, the Veteran's account of his exposure has changed 
significantly since his initial claim.  Notably, in October 2003, 
the Veteran stated that he was exposed to Agent Orange at 
Homestead Air Force Base, where he maintained vehicles and 
equipment used by the bomb squad and other personnel, as well as 
missile sites.  Later, in March 2007, he changed his story 
entirely, contending that he was actually exposed at Fort Gordon, 
Georgia, during training.  Setting aside the unexplained change 
in stories - an apparent attempt to manipulate a particular 
result - at the very least, the Veteran's complete change in 
stories regarding the crucial element of his exposure to Agent 
Orange underscores the impression that his knowledge regarding 
the application of Agent Orange is second-hand and unreliable.  
In sum, while the Veteran may be competent to describe his 
exposure in certain circumstances, the Board is left with the 
conclusion that the Veteran's account of his exposure lacks 
credibility.  

Finally, the Board notes that there is no medical opinion of 
record that purports to relate peripheral neuropathy or a vision 
disorder to service, or indeed, to Agent Orange exposure.  
Rather, the VA outpatient records refer to the Veteran's 
neuropathy as diabetic neuropathy.  The Veteran clearly believes 
that his neuropathy and vision disorder is related to service; 
however, his opinion is based on the unreliable account of 
exposure to Agent Orange discussed above.  As such, his opinion 
is not credible.  

For the reasons discussed, service connection for peripheral 
neuropathy and a vision disability must be denied on direct, 
presumptive, and secondary bases.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The application to reopen the claim seeking service connection 
for diabetes mellitus is denied.

Service connection for upper extremity peripheral neuropathy on 
direct and presumptive bases is denied.

Service connection for upper extremity peripheral neuropathy on a 
secondary basis is denied.

Service connection for lower extremity peripheral neuropathy on 
direct and presumptive bases is denied.

Service connection for lower extremity peripheral neuropathy on a 
secondary basis is denied.

Service connection for visual impairment on a direct basis is 
denied.

Service connection for visual impairment on a secondary basis is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


